COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      832 Yale St. LLC., and Terry Fisher v. Stallion Texas Real Estate
                          Fund, LLC.

Appellate case number:    01-19-00320-CV

Trial court case number: 1129141

Trial court:              County Civil Court at Law No. 4 of Harris County

       Appellants filed motions for temporary relief and for emergency review of the trial court’s
supersedeas bond. On May 1, 2019, this Court granted the motion for temporary relief and ordered
the supersedeas order stayed pending review by the trial court.
        The trial court held a hearing and issued findings of fact, finding that appellants had not
established that the amount of the supersedeas bond would cause appellants to suffer substantial
economic harm. See TEX. R. APP. P. 24.2(b).
       Because the review of the amount of the supersedeas bond is now complete and the trial
court determined that appellants had not met their burden of showing that the supersedeas amount
was excessive, we lift the stay of the supersedeas order.
       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly_____
                    Acting individually  Acting for the Court


Date: __December 3, 2019__